Case 3:17-cv-00718-JAG Document173 Filed 11/07/18 Page 1 of 1 PagelD# 3900

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

Steven B. Brincefield, individually, and on
behalf of the Morton G. Thalhimer, Inc.
Employee Stock Ownership Plan, and
derivatively on behalf of Morton G.
Thalhimer, Inc. as Trustee of the Steven B.
Brincefield Revocable Trust;

Plaintiff,
v. Case No. 3:17cv718-JAG

Lance T. Studdard, ef ai.,
Defendants,

Morton G. Thalhimer, Inc.,
Nominal Defendant.

Nem Nepean ene Nene” Ne eee Nene ee en Ne Ne Ne See”

©
Fs)
o
ez
Ps)

 

Plaintiff, Steven B. Brincefield, individually and on behalf of the Morton G. Thalhimer,
Inc. Employee Stock Ownership Plan, filed a Motion for Dismissal of Claims against Sheldrick
McGehee & Kohler, LLC (“SMK”), pursuant to Fed. R, Civ. P. 41(a)(2).

Given that Plaintiff and SMK have settled the dispute among themselves, have asked the
Court to dismiss the claims against SMK with prejudice, and the Court has determined it is proper
to do so, the Court hereby dismisses all claims against Sheldrick McGehee & Kohler, LLC with
prejudice.

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

w 4 }.

Date: November C . 2018 John A. Gibney, Jr f

Richmond, VA John 42 oF.
United States District Judge
